DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “at least one cooling chamber disposed within the body, the at least one cooling chamber being thermally coupled with at least one of the inlet plenum or the outlet plenum and being fluidly separate from the at least one of the inlet plenum or the outlet plenum” (claim 2) ; “the outlet plenum includes a second perimeter, the outlet plenum directing the cooling fluid in the second direction towards a portion of the second perimeter of the outlet plenum, and the outlet passageway directing the cooling fluid out of the cooling assembly” (claim 25) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 11/22/2022 is acknowledged.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12, 16, 21-24, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quon et al. US 5,316,075.
Re claim 1, Quon et al. teach a cooling assembly comprising a body (12, 16) comprising an outer surface having a first side exposed to thermal energy from a heat source (18, fig 1);  an inlet plenum (26) disposed inside the body, the inlet plenum being fluidly coupled with an inlet passageway (28) that carries cooling fluid into the cooling assembly ; and  an outlet plenum (34) disposed within the body, the outlet plenum being fluidly coupled with an outlet passageway (50) that carries the cooling fluid out of the cooling assembly; and , a plurality of impingement holes (36, 38, 40, 42, 44 and 46) disposed within the body, the plurality of impingement holes fluidly coupling the outlet plenum with the inlet plenum, wherein at least a portion of the cooling fluid is heated in the outlet plenum by transfer of the thermal energy from the heat source such that the cooling fluid carries the heated cooling fluid out of the cooling assembly (fig 1). 
Additionally noting that for clarity, the recitation “wherein at least a portion of the cooling fluid is heated in the outlet plenum by transfer of the thermal energy from the heat source such that the cooling fluid carries the heated cooling fluid out of the cooling assembly” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 2, Quon et al. teach further comprising at least one cooling chamber (30) disposed within the body, the at least one cooling chamber being thermally coupled with at least one of the inlet plenum or the outlet plenum and being fluidly separate from the at least one of the inlet plenum or the outlet plenum.
Re claim 3, Quon et al. teach wherein the at least one cooling chamber includes a working fluid disposed within the at least one cooling chamber, the working fluid extracting the thermal energy from the heat source (fig 1, col 1).
 Re claim 5, Quon et al. teach wherein the plurality of impingement holes  direct the cooling fluid in one or more different directions within the body of the cooling assembly (fig 1).  
 Additionally noting that for clarity, the recitation “direct the cooling fluid in one or more different directions within the body of the cooling assembly” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that fluid is capable of travelling in several different directions after travelling through the holes.
Re claim 6, Quon et al. teach wherein the cooling  fluid includes one or more of a liquid phase, a gas phase, or a liquid-gas phase mixture (col 1 lines 20-35) .  
Additionally noting that for clarity, the recitation “the cooling  fluid includes one or more of a liquid phase, a gas phase, or a liquid-gas phase mixture” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 12, Quon et al. teach wherein at least one of the inlet plenum or the outlet plenum include a planar chamber (fig 1).   
Re claim 16, Quon et al. teach all the structural recitations of the claim since, the recitation of “at least one of the inlet plenum or the outlet plenum is additively manufactured within the body of the cooling assembly”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 21, Quon et al. teach the plurality of impingement holes extend in one or more different orthogonal directions within the body (noting one orthogonal direction perpendicular to the inlet/outlet direction, fig 1).  
Re claim 22, Quon et al. teach the plurality of impingement holes direct the cooling fluid in a first direction within the inlet plenum and in a second direction within the outlet plenum (noting the holes extract the fluid from the inlet and thus allow the fluid to flow mainly downward to the left , see arrow, relative to fig 1, and the holes allow the liquid to travel downward to the right, fig 1 see arrow ).  
 	Additionally noting that for clarity, the recitation “direct the cooling fluid in a first direction within the inlet plenum and in a second direction within the outlet plenum” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 23, Quon et al. teach wherein the inlet plenum includes a first perimeter (noting the perimeter is naturally formed by the walls), the inlet passageway directing the cooling fluid around a portion of the first perimeter of the inlet plenum, and the inlet plenum directing the cooling fluid in the first direction from the first perimeter of the inlet plenum towards a center of the inlet plenum (noting wall naturally direct fluid, fig 1).  
Additionally noting that for clarity, the recitation “directing the cooling fluid around a portion of the first perimeter of the inlet plenum, and the inlet plenum directing the cooling fluid in the first direction from the first perimeter of the inlet plenum towards a center of the inlet plenum” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 24, Quon et al. teach wherein the plurality of impingement holes direct the cooling fluid through the plurality of impingement holes towards an inner surface (walls of plenum) of the outlet plenum that is opposite the first side of the body (fig 1; noting the parts sit on opposite side of the body and thus face each other with respect to the opposing sides).  
Additionally noting that for clarity, the recitation “direct the cooling fluid through the plurality of impingement holes towards an inner surface of the outlet plenum that is opposite the first side of the body” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 26, Quon et al. teach  all the structural recitations of the claim since, the recitation of “the cooling assembly is additively manufactured” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 27, Quon et al. teach all the structural recitations of the claim since, the recitation of “the plurality of impingement holes are additively manufactured within the body” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon et al. in view of Daikoku et al. US 5349831 A.
Re claim 11, Quon et al. fail to explicitly teach details of  the surface.
Daikoku et al. teach the outer surface of the body comprises one or more surfaces, wherein one or more of the one or more surfaces include a non-planar surface (fig 1 , right side, see knobs for 9,10) to provide surfaces with input output for fluids in different directions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of  the surface as taught by Daikoku et al. in the Quon et al. invention in order to advantageously allow for multiple intended uses for the form shape and factor of the overall design shape and fluid direction in and out of  the apparatus.
Re claim 25, Quon et al. fail to explicitly teach details of  the perimeter.
Daikoku et al. teach the outlet plenum includes a second perimeter (fig 1 , right side, see knobs for 10), the outlet plenum directing the cooling fluid in the second direction towards a portion of the second perimeter of the outlet plenum (in the instant combination), and the outlet passageway directing the cooling fluid out of the cooling assembly (figs)  to provide surfaces with input output for fluids in different directions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of  the perimeter as taught by Daikoku et al. in the Quon et al. invention in order to advantageously allow for multiple intended uses for the form shape and factor of the overall design shape and fluid direction in and out of  the apparatus.


Claim(s) 14, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon et al. in view of Jeong US 20170336152 A1.
Re claim 14, Quon et al. fail to explicitly teach details of the plenums.
Jeong teach the inlet plenum extends in a first direction, and the outlet plenum extends in a different, second direction (noting 11 and 21, annotated fig, noting the inlet and outlet extensions of the secondary reference are added to the inlet and outlets plenums of the primary reference in the instant combination) to provide inlets and outlets in different directions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the plenums as taught by Jeong in the Quon et al. invention in order to advantageously allow for multiple intended uses for the form shape and factor of the overall design shape and fluid direction in and out of  the apparatus.
  


    PNG
    media_image1.png
    615
    853
    media_image1.png
    Greyscale



Re claim 25, Quon et al. fail to explicitly teach details of the plenums.
Jeong teach the outlet plenum includes a second perimeter, the outlet plenum directing the cooling fluid in the second direction towards a portion of the second perimeter of the outlet plenum, and the outlet passageway directing the cooling fluid out of the cooling assembly (noting 11 , annotated fig, noting the outlet extensions of the secondary reference are added to the inlet and outlets plenums of the primary reference in the instant combination) to provide inlets and outlets in different directions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the plenums as taught by Jeong in the Quon et al. invention in order to advantageously allow for multiple intended uses for the form shape and factor of the overall design shape and fluid direction in and out of  the apparatus.

 

    PNG
    media_image2.png
    614
    853
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0003451, US 20120048515.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763